Dear Mayor Reed:
On behalf of the City of Sulphur, you ask this office to determine whether the City of Sulphur may extend or offer water service to residents living in a recently annexed area which is also provided water service by Waterworks District #9 (the District).
LSA-R.S. 33:221 provides municipalities and special service districts have the authority to enter into contracts which provide either the municipality or the special service district with the exclusive right to provide service to the annexed area.
In Attorney General Opinion 94-461, this office concluded that by providing municipalities and service districts with a right to contract, the legislature, through LSA-R.S. 33:221, has recognized that in absence of such a contract granting jurisdiction to the municipality, a special service district has the right to continue to provide service to an area annexed by a municipality. It remains the opinion of this office that the District has the right to continue to provide service to the residents and businesses located within the area of the District that has been annexed by the City of Sulphur.
However, this office further concluded in Opinion 94-461 that "LSA-R.S. 33:221 is permissive in that the District and the [municipality] may contract and thereby provide one or the other with the exclusive right to provide service in the overlapped area. Apparently, unless the District and the Citydo so contract, both have the right to provide service tothe overlapped area". (Emphasis added).
We continue to adhere to the conclusion presented in Opinion 94-461, and determine that the City of Sulphur may also provide water service to the annexed area.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Honorable Charles H. Reed Mayor, City of Sulphur P.O. Box 1309 Sulphur, Louisiana 70664
Date Received: January 12, 1995
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL